In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                               Nos. 02-20-00140-CR
                                    02-20-00149-CR

                       JAMES CALVIN MASSEY, Appellant

                                          V.

                              THE STATE OF TEXAS



                      On Appeal from the 371st District Court
                               Tarrant County, Texas
                       Trial Court No. 1572638D, 1632168D


                                      ORDER

                             ABATEMENT ORDER

      On court’s own motion, we abate the appeal, remand the case to the trial court,

and direct the trial court to prepare and file findings of fact and conclusions of law.

The findings and conclusions shall be filed in the trial court on or before November

12, 2021.

      The trial court clerk shall then transmit the findings of fact and conclusions of

law to this court on or before November 19, 2021 by means of a supplemental clerk’s
record. Upon our receipt of the supplemental clerk’s record, the appeal will be

reinstated automatically without further order.

       We direct the clerk of this court to send a notice of this order to the attorneys

of record, the trial court judge, and the trial court clerk.

       Dated October 4, 2021.


                                                         Per Curiam




                                              2